DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on December 20, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,330,777 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
	Applicant’s Amendment filed December 20, 2021 has been fully considered and entered.
Information Disclosure Statement
	The prior art documents submitted by applicant in the Information Disclosure Statement filed on December 20, 2021 have all been considered and made of record, except for the lined through reference for which no legible copy was provided.  The examiner notes that one copy of a reference that was too blurry to read was provided, but could not be reviewed for content (note the attached copy of form PTO-1449).

Allowable Subject Matter
Claims 1-20 are allowed.
The prior art of record does not disclose or reasonably suggest a waveguide sensor, as defined  by claim 1, comprising: 
a source of first wavelength light; 
at least one beam deflector for scanning said light; 
a transmitter waveguide containing a multiplicity of transmitter grating elements disposed in at least one grating layer, each said transmitter grating element operative to diffract light into a predefined range of output directions; 
a receiver waveguide containing a multiplicity of receiver grating elements disposed in at least one grating laver, each said receiver grating element diffracting light reflected from external points and incident within a predefined angular range into a TIR path to said detector; and 
a detector optically coupled to said receiver waveguide, 
wherein said at least one beam deflector is optically coupled to said transmitter waveguide and configured such that scanned light coupled into said transmitter waveguide executes angular sweeps about the principal diffraction directions of said transmitter grating elements of said transmitter waveguide.
Claims 2-20 depend from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874